Dismissed and Memorandum Opinion filed 21, 2011.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-11-00306-CR
NO. 14-11-00307-CR
NO. 14-11-00308-CR
____________
 
JESUS AGUILAR, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 149th District Court

Brazoria County, Texas
Trial Court Cause No. 57,943-A
 

 
MEMORANDUM
 OPINION
Appellant was charged by indictment with intoxication
manslaughter, intoxication assault, and felony driving while intoxicated.  In
accordance with the terms of a plea bargain agreement with the State, appellant
entered a guilty plea to intoxication manslaughter and intoxication assault and
the State abandoned the charge of felony driving while intoxicated.  The trial
court sentenced appellant on April 9, 2009, to confinement for 30 years
(intoxication manslaughter) and 10 years (intoxication assault), to run
concurrently, in the Institutional Division of the Texas Department of Criminal
Justice.  
On January 18, 2011, appellant filed a post-conviction
application for writ of habeas.  By order signed March 25, 2011, the trial
court recommended the requested relief be denied and ordered the Clerk of the
149th District Court of Brazoria County to forward the record to the Court of
Criminal Appeals. Instead, the appeal was assigned to this court. 
Although the application for writ of habeas corpus is to be
filed in trial court in which conviction was obtained, it must be returnable to
Court of Criminal Appeals.  See Tex. Code Crim. Proc. Ann. art. 11.07, §
3.  Only the Court of Criminal Appeals possesses authority to grant relief in
post-conviction habeas proceeding when there is a final felony conviction.  Id.
 This Court lacks jurisdiction over an appeal from the trial court’s denial of
a petition for writ of habeas corpus seeking post-conviction relief from
confinement for a felony conviction.  See Maye v. State, 966 S.W.2d 140,
143 (Tex.App.-Houston [14th Dist.] 1998, no pet.).
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Panel consists of Justices
Anderson, Brown, and Christopher.
Do Not Publish — Tex. R. App. P. 47.2(b)